JUSTICE RICE,
dissenting.
¶53 I respectfully dissent from what I believe is an unwise course the Court has chosen to take in this matter. The Court rejects what it admits is substantial evidence in support of the District Court’s finding that G.M. poses an imminent risk of serious harm to himself and others. Notably, the substantial evidence in support of the District Court’s findings is not simply the bare minimum; it is a mountain of *101evidence. Nonetheless, the Court pushes aside this voluminous evidence so that it may reach its own conclusion that G.M. does not exhibit behaviors that pose a risk of harm to others.
¶54 The findings of fact overturned by the Court herein involve much more than the usual findings concerning what, when, where or how something happened. Although the record includes evidence of that nature-including numerous undisputed episodes of violent behavior by G.M. during the review period-the findings, more significantly, also rest upon complex medical or psychological information from which a team of professionals has made assessments about the propensity or risk that G.M. will harm others. Because the Court cannot deny the evidence of G.M.’s many violent episodes, it instead concludes that this evidence simply does not mean what the District Court and what multiple professionals say it means. The Court thus rejects objective evidence of G.M.’s violence and harm to others in favor of a subjective opinion that the harm will not continue. When it is understood that the decision in this case could jeopardize the physical safety of people, I find the Court’s rejection of objective evidence and its second-guessing of conclusions by multiple professionals that the threat of violence still exists to be audacious and disturbing. However, given what I feel is a palpable desire on the part of the Court to reverse this matter, I have attempted to be brief in pointing out its errors.
¶55 The Court properly recites the standards for reviewing challenged findings of fact as clearly erroneous, but omits altogether the standards which define our role in that process. “It is for the trier of fact, and not this Court, to assess the credibility of witnesses and weigh the evidence; we will not second-guess a district court’s determinations regarding the strength and weight of conflicting testimony.” St. James Healthcare v. Cole, 2008 MT 44, ¶ 43, 341 Mont. 368, ¶ 43, 178 P.3d 696, ¶ 43, (quoting Point Serv. Corp. v. Myers, 2005 MT 322, ¶ 28, 329 Mont. 502, ¶ 28, 125 P.3d 1107, ¶ 28). Even in Interstate Prod. Credit Assn. v. Desaye, 250 Mont. 320, 820 P.2d 1285 (1991), in which we adopted the “definite and firm conviction” prong of the clearly erroneous standard, we nonetheless emphasized:
Although conflicts may exist in the evidence presented, it is the duty of the trial judge to resolve such conflicts. Due regard is to be given the trial court’s ability to judge the credibility of the witnesses. Rule 52(a), M. R. Civ. P. This Court’s function is not to substitute its judgment for the trier of fact.
Interstate Prod. Credit Assn., 250 Mont. at 324, 820 P.2d at 1287-88 (citing Wallace v. Wallace, 203 Mont. 255, 661 P.2d 455 (1983)). We *102have likewise repeatedly instructed that “[i]t is well established that in reviewing a district court’s findings, this Court does not consider whether the evidence could support a different finding; nor does it substitute its judgment for that of the fact-finder regarding the weight given to the evidence.” In re 2007 MT 216, ¶ 23, 339 Mont. 28,
¶ 23, 168 P.3d 629, ¶ 23. These well-established principles by which our review is constrained have not only been silenced for purposes of this case, but the Court has employed the unprecedented assumption that because “the District Court made no comment on the credibility of the witnesses” and “why it resolved the conflicting evidence,” the District Court thus abdicated these duties and the Court is now free to undertake them. Simply because the District Court provided no explicit comment on its weight and credibility determinations does not mean it made none. We have never before required a district court to identify the witness testimony which it finds more credible or the evidence to which it gives more weight. However, the Court does today. ¶56 Turning to the content of the Court’s analysis, the Court very briefly, in ¶ 32, applies the commitment statutes with regard to the procedure used here and the propriety of the report evidence before the District Court. However, for the remainder of the Opinion, the Court appears contradictory and unsure of itself about these issues, seemingly criticizing DPHHS for not formally offering the reports (¶ 31), but repeatedly noting that G.M. did not object to the reports (¶¶ 30, 31) and that because the documents were attached to the petition and available to G.M., the parties “were fully aware” of the information contained therein (¶ 31), before concluding the reports were “properly considered.” (¶ 34). I cannot discern on what basis the Court sustains the evidence, whether statutory, waiver, harmless error or all three. In any event, I would affirm the District Court’s consideration of the evidence because it is required by statute.
¶57 Commitment and recommitment of the seriously developmentally disabled is provided by way of a special statutory proceeding which contains its own, specific procedures. Following the filing of a petition for commitment or recommitment, which itself follows the unique procedure of a mandatory assessment of an individual and the filing of reports by multiple professionals, a district court is authorized to commit or recommit an individual upon the basis of the petition and the accompanying reports-without holding a hearing. See §§ 53-20-125(9), and 53-20-128(6), MCA. Although a hearing will be held if an interested party requests one, the court may otherwise order an individual’s commitment or recommitment, including the obligation to *103enter findings of fact, § 53-20-125(11), MCA, based solely upon the petition and the mandatory reports. Thus, DPHHS’s failure to offer the reports into evidence is not at all improper: under the statutes, the reports were already properly before the District Court. The District Court had no choice but to consider them-they are a prerequisite to, and an integral part of, the petition itself, regardless of whose expert relied on them or the “circumstances of this case.” Neither is it improper that these reports contained hearsay. By design, the reports are to include the hearsay statements of multiple professionals. Unlike criminal proceedings, where greater evidentiary protections exist, civil commitments generally allow the court to view all potentially relevant information in order to determine the treatment and habilitation needs of the respondent. In re Mental Health of L.C.B., 253 Mont. 1, 7, 830 P.2d 1299, 1303 (1992); § 53-20-101, MCA.
¶58 Consequently, the Court’s assessment of Daphne Crosbie’s testimony largely misses the point. The Court states that she “could not explain” how terms in the reports were defined, was “unable to refute” the effect of certain environmental pressures on G.M., was “unclear” regarding the injuries inflicted by G.M. and, therefore concludes that her testimony could only be considered “for what it was worth.” The point missed is this: under the statutory process, Crosbie’s testimony was not needed in order for the State to meet its burden. Even without a hearing, and without her testimony, the court was authorized by statute to commit G.M. if the petition and mandatory reports demonstrated that G.M. was seriously developmentally disabled and in need of commitment. Although the testimony of a RFST team member may be required at a hearing, and Crosbie attended the hearing as the statutorily designated chairwoman of the RFST and presented the reports, her testimony was supplemental, given for the purpose of facilitating the presentation of the reports. Thus, the Court’s observations that Crosbie added nothing of substance to the information contained in the reports and that she “was the only witness presented” by DPHHS, are largely irrelevant. Under the statute, the State could have chosen to rest its case on the filed reports alone.
¶59 I turn, then, to the evidence. I must initially mention that the specifics of the evidence about G.M.’s behavior are disturbing. Although the Court is forced to acknowledge that “treatment has not eliminated all of G.M.’s behavioral difficulties, specifically physical outbursts that are sometimes violent” (¶ 6), this statement is a significant understatement. The documents about G.M. before the *104District Court included incident reports covering April 2005 to April 2006, the RFST Report, a QMRP Report, an Individual Treatment Plan (ITP), a Community Placement Profile, and a Trend Analysis Report.
¶60 The QMRP report stated as follows:
[G.M.] gesturally and verbally threatens others. He causes others to be disruptive by name calling, goading or jeering at them. He targets specific peers, making fun of, taunting or teasing them. He will order others around and demand to get his own way. He will bother others by getting too close, talking to [sic] loud or attempt to touch or hug them. [G.M.] can be very aggressive he [sic] will hit, slap, kick, head butt and/or bite others. He will scream at others while in conflict with them. He will throw objects, slam doors and destroy furnishing. He will become aggressive as a reaction to change. [G.M.] has extreme mood swings as evident by being happy at one moment, and then become extremely depressed or aggressive these [sic] mood swings often occur without apparent environmental causes.
(Emphasis added.) Concerning the safety of others, the QMRP report stated that G.M. presented “a high risk for individuals” whom he targets and explained that “[p]eers express fear of [G.M.] In order to protect targeted clients, we have had to move them to other units and restrict their visits to the area where [G.M.] resides.” G.M. had to be sent to a secure unit twice after kicking another client, punching him in the mouth and cracking his tooth. This client had to be moved elsewhere to avoid contact with G.M. The report continues: “If G.M. has a physical outburst it will take 4 trained staff to control the situation. Behaviors can happen quickly and without warning.... Staff have been injured requiring medical attention.” The report concluded that the trained staff at MDC were the only known providers capable of dealing with G.M.’s behaviors because G.M.’s “behaviors present a high risk of imminent danger to others ...” (Emphasis added.)
¶61 The RFST’s recommendation for recommitment also left no doubt as to the objectivity of, and basis for, that recommendation. The RFST recommended recommitment because G.M. engaged in thirty incidents of physical aggression over the course of the last year, often without warning, and consistently injuring other clients and staff. The RFST Report acknowledged that while G.M.’s “extensive history of behavioral difficulties” primarily included physical aggression, G.M. had thirty-six incidents of environmental disruptions and two incidents of inappropriate sexual behavior. The report also emphasized that MDC’s staff was familiar with G.M.’s behaviors and could often *105intervene and prevent aggression, but that other times his aggression was without obvious cause and simply the result of a sudden mood swing. The RFST unanimously determined that G.M. should not be referred to community-based services.
¶62 The ITP report included excerpts from a thorough psychological evaluation of G.M. The ITP observed that the routine and structure provided when G.M. is isolated in a secure -unit help G.M. to stay calm: “uncertainty is one instigating factor that has been repeatedly shown to be associated with episodes of aggression.” It offered the following about G.M.’s behaviors:
On one occasion, he became agitated due to his brother not calling when [G.M.] thought he would. He verbally threatened a female staff then ran at her and attempted to hit her; he eventually was able to kick her and was placed in the observation room as a result of continued aggressive behaviors. The other incident began when [G.M.] was told he was “over the limit” of fluids for the day .... [G.M.] threw his glasses at staff and attempted to hit, kick, and bite them. He was redirected with body positioning. [G.M.] hit the window in the door and was restrained ... to prevent further aggressive behaviors.
Like the RFST, the ITP team also unanimously agreed that G.M. was not ready for community placement. These individuals had interacted with G.M. on a regular basis and had firsthand knowledge of G.M. and the incidents in which he was involved, unlike Dr. Franczak, who met with G.M. on only two occasions, separated by a period of two years, and reviewed the records compiled by those individuals familiar with G.M.’s behavior and its severity. Contrary to her testimony at G.M.’s hearing which the Court so favorably draws upon, G.M.’s aunt agreed at the ITP meeting that he was not ready for community placement because his behaviors were not under control and he presented a high risk to others.
¶63 Incident reports for G.M. covering the period from April 1, 2005 until April 29, 2006, covering incidents which had occurred since G.M.’s last recommitment, included the following: G.M. was restrained for throwing a chair at a staff member, then approaching him swinging; for kicking a client in the face; for assaulting staff; for attacking another client and trying to kick him; for jumping up and down on a client’s head, then attacking staff who attempted to intervene; for punching a client in the mouth and breaking a tooth; for punching another client in the mouth; for punching another client in the mouth and kicking him; for hitting a client and throwing *106videotapes at him; for throwing his glasses at staff; for punching and breaking a window with his fist and attacking staff; for trying again to attack staff; for again throwing his glasses, punching a window, and attempting to punch, kick, bite, and head-butt staff. Then, between January and April 2006-a period not covered by the QMRP or RFST report-many more such incident reports were filed concerning G.M. that he had instigated.
¶64 While the Court chooses to emphasize reported incidents in 2006 which were instigated by another resident at MDC (¶¶ 43-44), that does not dismiss the many incidents which occurred throughout 2005 and 2006 in which G.M. was the aggressor. For example, throughout the fall of 2005, specific incidents were reported in which G.M. punched another resident in the back after being teased; became upset after an awards presentation, punched walls, and slammed doors; and entered another patient’s room unprovoked, called him an “ass hole,” and punched out the resident’s top front tooth. These incidents are not included within the Court’s “snapshot” discussion of G.M.’s problems, but were properly considered by the District Court.
¶65 Likewise, and contrary to the Court’s intimation, G.M.’s aggressive behavior in the spring of2006 was definitely not limited to times when another resident provoked him. For example, on March 31, 2006, G.M. was setting the table for lunch in the dining room. As another MDC resident walked through the door from the patio, G.M. slammed the door, nearly injuring the other resident. The other resident struck G.M. on the left shoulder, and G.M. responded by striking the resident and cursing at him. This was not the only incident in which G.M. became aggressive that spring. On April 15, 2006, after MDC staff had asked G.M. to wait before calling his aunt on the phone, G.M. became upset, walked to the end of the hall, and hit the wall with his hand, injuring himself. I believe this evidence shows that the Court’s assessment of G.M.’s conditions is simply not a credible one, and the District Court’s assessment should be accepted.
¶66 The Court emphasizes that “[N]o one appeared to contradict Franczak’s analysis of the reports, to contradict the result of his examinations, to disagree with his opinions . . ., or to explain why G.M.’s actions would make it unsafe for him to be placed in a community setting.” ¶ 48. But contradicting Dr. Franczak’s testimony is exactly what the QMRP and RFST accomplish: they represent reliable, statutorily-admitted evidence which rebuts Dr. Franczak’s opinion that G.M. is not a risk to others and not seriously developmentally disabled. Crosbie’s testimony also contradicted *107Dr. Franczak’s conclusion. Considering the clear and voluminous nature of the evidence of G.M.’s behavior set forth in the reports, I cannot reach any conclusion but that Dr. Franczak’s opinion was not credible. However, my opinion is beside the point. The critical matter is that the District Court clearly did not find his opinion credible either.
¶67 The District Court did not err “in finding as matters of fact that G.M. exhibited behaviors that posed an imminent risk of bodily harm” to himself and others. He clearly did so repeatedly during the review period. The District Court did not “misapprehendG the effects of the evidence when it is considered in its entirety.” The entirety of the record provides more than ample objective evidence of the risk G.M. poses to himself and others. The Court, by professing a “definite and firm conviction” of error in the face of this record, has substituted itself as the fact finder and as the trial judge, deciding weight and credibility on complex issues of mental processes and the impact of those on future behavior. In doing so, it rejects the clear objective evidence of G.M.’s violence and multiple opinions of his continuing risk to others in favor of an expert’s-one who was not a caretaker to G.M. and saw him twice-subjective opinion that the future will be altogether different than the past.
¶68 Only by re-weighing the evidence-by discarding the above evidence and embracing the testimony of Dr. Franczak-can the Court arrive at its decision today. Although it purports to reject G.M.’s argument that the State must call a QMHP or a licensed psychologist to opine that a person is seriously developmentally disabled, the holding repeatedly emphasizes Dr. Franczak’s live testimony and will, as a practical matter, require just that, because it today rejects the collective wisdom set forth in the mandatory reports in favor of one expert who testified in person. In so doing, the Court strikes a blow to the advantages of the current statutory system and to legislative purpose-making available extensive expert advice about an individual, developed in consultation with many others, without requiring practitioners to absent themselves from providing care within hospitals and treatment centers in order to testify at every commitment hearing.
¶69 The evidence in this case did not convince the District Court that G.M. had, in fact, progressed sufficiently to be released to a community placement. There was far more than enough evidence to justify the findings entered by the District Court. Though G.M. attacks the “bureaucrats” and the institution in which he resides, it is not our duty *108to attempt to remake the system G.M. asserts is flawed. Indeed, a constitutional challenge to the statutory system of commitment has not been made in this case. If we stayed within our proper duty, we would affirm.
¶70 As the State has correctly argued, the evidence demonstrates clearly that the District Court did not make a mistake in ordering G.M. to be one of approximately sixty developmentally disabled individuals to be committed to an institution in this state, instead of being released to join the over 5,000 such individuals who are treated within community settings. I agree, and therefore dissent.
JUSTICE COTTER joins the dissenting opinion of JUSTICE RICE.